Case 3:20-cr-00008-E Document 39 Filed 11/19/20 Page1of5 PagelD 576

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION
UNITED STATES OF AMERICA

Vs NO. 3:20-CR-0008-E
ROBERT CAPPS

FACTUAL RESUME

In support of Robert Capps’s plea of guilty to the offenses in Count One of the
indictment, Capps, the defendant, Sally Goodman, the defendant’s attorney, and the
United States of America (the government) stipulate and agree to the following:

ELEMENTS OF THE OFFENSE

To prove the offense alleged in Count One of the indictment, charging a violation
of 18 U.S.C. § 2252A(a)(1), that is, Transporting and Shipping Child Pornography, the
government must prove each of the following elements beyond a reasonable doubt:!

First. That the defendant knowingly transported or shipped child
pornography as charged in the indictment; and

Second. — That the defendant transported or shipped the child pornography
using any means or facility of interstate or foreign commerce or in
or affecting interstate or foreign commerce by any means, including
by computer.

STIPULATED FACTS

1. Capps admits and agrees that on or about July 12, 2019, within the

Northern District of Texas, Dallas Division, he did knowingly transport and ship child

 

' Fifth Circuit Pattern Jury Instruction 2.85C (5th Cir. 2019).

Factual Resume—Page 1
Case 3:20-cr-O0008-E Document 39 Filed 11/19/20 Page 2of5 PagelD 577

pornography using a means and facility of interstate and foreign commerce, and in and
affecting interstate and foreign commerce by any means, including by computer.
Specifically, the defendant used the Internet; Mega Chat, an internet application; and his
Apple iPhone X to send and transmit files of minors engaged in sexually explicit conduct
and the lewd and lascivious exhibition of the genitals of minors, as defined in 18 U.S.C. §

2256, including the following described image files:

 

File Name: Description:

 

d444265ec143519d7736£315b154 | An image file depicting a minor girl holding a

 

 

 

 

781f.gif penis. The penis is in front of the girl’s mouth.
44bd4 1 fbce1c2333ffaele70604f6f | An image file depicting a minor exposing her
34.sif genitals to the camera, which is the focus of the
, image. A female has her head near the girl’s
genitals.

 

2. In or around September 2019, the Homeland Security Investigations (HSI)
Dallas Child Exploitation Group received a cyber tip from the HSI Cyber Crimes Center.
Kik Interactive Incorporated, which operates the free instant messaging mobile
application Kik Messenger (Kik), reported to the Royal Canadian Mounted Police
(RCMP), that a user had uploaded an image file that was flagged by PhotoDNA for
having a hash value associated with a known child pornography image and had
confirmed that the image did in fact contain child pornography. Kik reported that the
username was “elegantwist” with an email address robertcapps@yahoo.com and

provided the upload IP address of 66.169.195.89. The RCMP learned that the upload IP

Factual Resume—Page 2
Case 3:20-cr-00008-E Document 39 Filed 11/19/20 Page 3of5 PagelD 578

address resolved to the United States and forwarded the information to HSI Cyber Crimes
Center.

3. When HSI Dallas received the cyber tip in September 2019, it was
confirmed that the Kik user “elegantwist” had the reported image in the file as a “chat
upload” and that the image constituted child pornography. Based on the cyber tip
information, and information tying the Kik account to Capps, HSI Special Agent Jeffrey
Williams applied for and received a search warrant for an address in Dallas where it was
determined that Capps lived. Capps was present at the time the search warrant was
executed and agreed to be interviewed by Special Agent Williams.

4. During the course of his interview, after being confronted with evidence
that he had transported child pornography, Capps admitted that he had sent child
pornography to a user named “Sara” through the Mega Chat application on an Apple
iPhone X. Further, he agreed that he engaged in a conversation with “Sara,” on the Mega
Chat application, in which he agreed to exchange child pornography for valuable
consideration, namely child pornography. Capps confirmed that his user name on the
Mega Chat application was “streitwise.” Law enforcement officers seized the Apple
iPhone X and other items from the residence, and Capps consented to the search of the
Apple iPhone X and certain applications on the device.

By A forensic review was conducted on the Apple iPhone X seized from
Capps’s residence. The phone contained the Mega Chat application. Child pornography
was found stored within the Mega Chat application and other areas of the operating

system. In total, the forensic review revealed that Capps’s Apple iPhone X contained 508

Factual Resume—Page 3
Case 3:20-cr-00008-E Document 39 Filed 11/19/20 Page 4of5 PagelD 579

images of child pornography, as defined in 18 U.S.C. § 2256, stored within the Mega chat
application and other areas of the operating system. These images included sadistic
images as well as images of infants and toddlers.

6. The forensic review also revealed that Capps transported child pornography
using the Mega Chat third-party messaging internet application and his Apple iPhone X..
Specifically, on July 12, 2019, Capps uploaded the two images described in Count One of
the indictment in a Mega chat with “L.H.” In total, the forensic review revealed that
Capps had 508 images of child pornography as defined in 18 U.S.C. § 2256, stored
within his Mega Chat application and other areas of the operating system on his device.

7. Capp agrees that he transported images of child pornography including the
images described in Count One of the indictment using the internet, and a third party
messaging internet application, Mega Chat, his Apple iPhone X with IMEI
356166098609448, which are means and facilities of interstate and foreign commerce.
He further agrees that some of the images that he possessed included sadistic images as
well as those depicting infants and toddlers. He also stipulates that he possessed 508
images of child pornography at the time he transported the images described in Count
One. He also admits that he transported images of child pornography using his Apple
iPhone X with IMEI 356166098609448, seized from his home on December 6, 2019.
Finally, he agrees and stipulates that he transported the image described in Count One of
the indictment while in the Northern District of Texas.

8. Capps agrees that he committed all the essential elements of the offense.

This factual resume is not intended to be a complete accounting of all the facts and events

Factual Resume—Page 4
Case 3:20-cr-00008-E Document 39 Filed 11/19/20 Page5of5 PagelD 580

related to the offense charged in this case. The limited purpose of this statement of facts
is to demonstrate that a factual basis exists to support the defendant’s guilty plea to Count

One of the indictment.

Ky N
AGREED TO AND STIPULATED on this \4° day of NOVUM bez , 2020.

ERIN NEALY COX
UNITED STATES ATTORNEY

 

 

Robert Cote

Robert Capp

Defendant Assistant United States Attomey
Texas State Bar No. 24051767
1100 Commerce Street, Suite 300
Dallas, Texas 75242
Tel: 214.659.8600

ally Goodman lindsey. beran@usdoj.gov
Attorney for Defendant

Factual Resume—Page 5

 
